DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 May 2020 has been entered.

Response to Amendment
The amendment filed on 22 May 2020 was accepted and entered.  Accordingly, claim(s) 1, 6, and 8-20 has/have been amended.  Claim(s) 5 and 7 previously has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 1-4, 6, and 8-
In view of the amendment, the previous objection to the specification has been withdrawn.
In view of the amendment, the previous rejections under 35 USC 112 have been withdrawn.

Response to Arguments
Applicant's arguments filed 22 May 2020 have been fully considered but they are not persuasive.
Applicant states that “Figure 6 presented in response to non-Final Office Action dated November is to be removed” (see pg. 9 of Applicant’s response received 22 May 2020). 
If the canceled drawing figure was the only drawing on the sheet, then only a marked-up copy of the drawing sheet including an annotation showing that the drawing has been cancelled is required. The marked-up (annotated) copy must be clearly labeled as "Annotated Sheet" and must be presented in the amendment or remarks section of the amendment document which explains the changes to the drawings (see 37 CFR 1.121(d)(1)). 
See MPEP 608.02(t). The Examiner recommends submitting an annotated marked-up copy showing the cancellation of Figure 6 and clearly labelling such as “Annotated Sheet.”


Drawings
The amendment filed 22 November 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: While there is original support for the read-out circuit to include for each pixel a summing module; there is not original support for the summing module to be included within the pixel as introduced in the drawing amendment.
Applicant is required to cancel the new matter in the reply to this Office Action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tim L. Kitchen (Reg. No. 41,900) on 11 February 2021.
The application has been amended as follows: 

In claim 1, line 20, after “the second registration delay;” the word - - and - - has been added.


- - each of the first and second registration delays being respectively dependent on a level of the first part of the charge and the second part of the charge, each of the first and second registration delays respectively decreasing with an increase in the level of the first part of the charge and second part of the charge; - -

In claim 6, line 16, after “to the second pixel;” the word - - and - - has been added.

Allowable Subject Matter
Claims 1-4, 6, and 8-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	Abraham, Doug (WO 2011/002452) teaches a pixelated semiconductor detector and technique for counting photons (Abstract) comprising: 
a semiconductor material configured to receive a deposit of energy and, in response, to generate a charge ([0028]-[0029]); 
a plurality of pixels (120 and 122; [0029]) including a first pixel and a second pixel neighboring the first pixel, the first pixel being configured to collect a first part of the charge of a first level, the second pixel being configured to collect a second part of the charge of a second level less than the first level (charge sharing; [0007]; Fig. 8; Fig. 11); 

the read-out circuit including a first counter for the first pixel that is configured to count the registration of the first part of the charge, a second counter for the second pixel that is configured to count the registration of the second part of the charge, and a communication module configured to communicate the registration of the first part of the charge to the second pixel ([0033]; [0067]; [0076]; [0081]-[0085); 
the read-out circuit being configured so that in response to the registration of the first part of the charge occurring before the registration of the second part of the charge, only the first counter is incremented ([0033]; [0067]; [0076]; [0081]-[0085).
Abraham teaches that charge sharing amongst pixels causes inaccuracies in number of photons and energy registered ([0007]).

Regarding claims 1-4, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a method for photon counting in a pixelated detector that includes a semiconductor material and a plurality of pixels, the plurality of pixels including a first pixel and a second pixel, the second pixel neighboring the first pixel comprising: namely, registering the first part of the charge with the first pixel, the registering of the first part of the-charge occurring after a first registration delay, the first registration delay being dependent on the level of the first part of the charge such that the first registration delay decreases with an increase in the level of the first part of the charge; registering the second part of the charge with the the second registration delay being dependent on the level of the second part of the charge such that the second registration delay decreases with an increase in the level of the second part of the charge, the first registration delay being shorter than the second registration delay; and in response to the first part of the charge being registered before the second part of the charge, incrementing only a first counter associated with the first pixel to count the registering of the first charge.

Regarding claims 6 and 8-15, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a pixelated semiconductor detector comprising: namely, a read-out circuit configured to cause a registration of the first part of the charge after a first registration delay and to cause a registration of the second part of the charge after a second registration delay greater than the first registration delay; each of the first and second registration delays being respectively dependent on a level of the first part of the charge and the second part of the charge, each of the first and second registration delays respectively decreasing with an increase in the level of the first part of the charge and second part of the charge; and the read-out circuit being configured so that in response to the registration of the first part of the charge occurring before the registration of the second part of the charge, only the first counter is incremented.

Regarding claims 16-20, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a pixelated semiconductor detector comprising: namely, a read-out circuit configured to: register a first part of the charge of an event in a corresponding pixel with for a first of the plurality of pixels after a first registration delay and register a second part of the charge for a second of the plurality of pixels after a second registration delay, each of the first and second registration delays being respectively dependent on a level of the first part of the charge and the second part of the charge, each of the first and second registration delays decreases respectively decreasing with an increasing increase in the level of the first part of the charge and second part of the charge, define the first of the plurality of pixels as a master pixel when the first part of the charge is registered before the second part of the charge, and increment a counter for only the master pixel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286.  The examiner can normally be reached on Monday, Wednesday, and Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/C.F./Examiner, Art Unit 2884